Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Contents of Office Action: 
1. Explanation of why claims are not rejected under 35 U.S.C. 101. 
2. Prior Art rejections
3. Prior Art cited but not claimed. 
Claim Interpretation - 35 USC § 101
The present claims are not subject to a 35 U.S.C. 101 rejection because they are clearly directed to a technological subject and provide a technological solution rooted in a practical application. The steps of creating parsing rules, accessing multiple systems to detect image presence, obtaining the image, as well as then parsing it and generating output data cannot reasonably be said to fall under one of the three enumerated categories. Beyond that, the steps are not merely mental steps applied on a generic computer. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 1-20  are rejected under 35 U.S.C. 103 as being unpatentable over Shibata (US 2001/0016068 A1) in view of Ast (US 2019/0050639 A1), and further in view of Graham (US 2011/0270760 A1).
1. Shibata teaches:  An apparatus ("ELECTRONIC DOCUMENT GENERATING APPARATUS" [TITLE]) comprising:
 	one or more processors, and one or more memories communicatively coupled to the one or more processors, the one or more memories storing instructions which, when processed by the one or more processors (The Examiner notes that the Electronic Document Generating Apparatus includes a processor coupled to a memory (although not explicitly disclosed in Shibata) having instructions to read and process a document as in Claim 1.  It would be obvious to a person having ordinary skill in the art to use the instructions in memory for a processor to perform the methods as taught by Shibata.), cause:
receiving source data of a sample Superbill from a client device ("Scanner captures a document 10 as an image" [0031] as shown in FIG. 3. The apparatus receives the scanned data.
Shibata does not explicitly teach that the document is a Superbill, however in FIG. 8, Ast shows a Superbill.
The scanned document of Shibata can be modified by Ast to scan the document as a Superbill.
  The motivation for the combination is provided by Ast “to use computer-based systems …to generate digital data from the images.” [0003].

The combination of Shibata and Ast teach:
 	creating parsing rule data for parsing a Superbill which is based on the received source data by a user operation on the client device ("moving the cursor on the screen with position inputting unit 15, the operator designates a region" [0050]) as shown in FIG. 4.  Parsing rules are established for regions 1 through 4 of Shibata.), the parsing rule data including at least region information where data in one or more data fields of the Superbill should be extracted (“REGION 1” … “REGION 4” as shown in FIG. 4 of Shibata.)  and one or more field labels to be associated with the extracted data in the one or more data fields (“TITLE”, “PARAGRAPH”, or “IMAGE” as shown in FIG. 4 of Shibata.)
parsing the obtained image data based on the created parsing rule data ("each region is processed" [0053]. Each of the regions 1-4 in FIG. 4 are processed of Shibata.);
generating output data based on results of parsing the obtained image data ("When all the regions have been processed, character string data and image data are output" [0058] of Shibata.);
Shibata and Ast do not explicitly teach:  
having one or more computer networks, managing the Superbill data and one or more field labels by a first external system; 
accessing, via the one or more computer networks, to a second external system which is configured to store data, to detect whether actual captured Superbill image data has been stored; 
in response to the detection that the actual Superbill image data has been stored, obtaining the actual Superbill image data via the one or more computer networks from the second external system; 
sending, via the one or more computer networks to the first external system, the generated output data and the obtained image data. 
However Graham teaches:  having one or more computer networks (computer networks as shown in Fig. 5A), managing the Superbill and one or more field labels by a first external system (“ECS 10" [Fig. 5A]. The Electronic Clearinghouse System manages a Superbill and field labels), receiving, via the one or more computer networks from a second external system which stores data ("Server 110” or “108” [Fig. 5A].  Servers store data and are in network communication.), a detection indicating that actual captured Superbill image data for the Superbill has been stored in the second external system ("sending a notification message" [0017. This means the database has to be accessed to send the notification. P17 specifically states: 6) storing the first data encrypted with the encryption key to the second vault; and sending a notification message to a second remote device associated with the second user indicating new data has been placed in the second vault) in response to the detection that the actual Superbill image data has been stored, obtaining the actual Superbill image data via the one or more computer networks from the second external system (Fig. 5A shows communication of data using a computer network which communicates upon receiving a notification); sending, via the one or more computer networks to the first external system, the generated output data and the obtained image data (Fig. 5A shows sending of data to computing devices.).
The apparatuses of Shibata and Ast can be modified by Graham to include networked computers to communicate the region data shown in FIG. 4 of Shibata and the image data shown in FIGs 3 and 4 of Shibata or the data shown in FIG. 8 of Ast using the computers or servers of Graham. 

The motivation for the combination is provided by Graham “there is a desire for systems and methods that allow individuals and businesses to secure, protect and control the dissemination of their valuable information in a comprehensive and integrated manner” [0011].

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
2. The apparatus as recited in Claim 1, wherein the instructions further causes: sending a web content including preview image of the source data of Superbill via the one or more computer networks to the client device; and wherein the user operation on the client device includes a region selecting operation on the preview image displayed on the client device for the region information (The preview image of the source data in FIG. 3 of Shibata and the user operations to define the regions in FIG. 4 of Shibata can be communicated by the computer network to clients as shown in Fig. 5A of Graham).
The apparatus of Shibata and Ast can be modified by Graham to include networked computers to communicate the region data shown in FIG. 4 of Shibata and the image data shown in FIGs 3 and 4 of Shibata using the computers or servers of Graham.).

The motivation for the combination is provided by Graham “there is a desire for systems and methods that allow individuals and businesses to secure, protect and control the dissemination of their valuable information in a comprehensive and integrated manner” [0011].

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
3. The apparatus as recited in Claim 1: wherein the parsing parses the obtained image data by performing OCR to the obtained image data based on the region information included in the parsing rule and extracting the data in the one or more data fields from a result OCR ("OCR module 110 is configured for identifying characters that are depicted within input image 101 and producing an output 115 that includes the identified characters " [0030] of Ast.).
The regions of Shibata in FIG. 4 and FIG 8e of Ast can be OCRed by Ast.

The motivation for the combination is provided by Ast “to improve the performance of machine learning (ML) engines for classification and data extraction from document images” [0005].

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
4. The apparatus as recited in Claim 3, wherein the generating generates the output data including an association between the one or more field labels managed by the first external system and the data in the one or more data fields extracted from the result of OCR ("purchase order number region 802, an invoice number region 804, an invoice date region 806, an address region 808, a table header region 810, a table body region 812, and an invoice totals region 814." [0079] of Ast.  Region 1 is associated with a Title, Regions 2 and 4 are associated with a paragraph, and Region 3 is associated with an image in FIG. 4 of Shibata).

The regions of Shibata in FIG. 4 and FIG 8e of Ast can be OCRed by Ast.

The motivation for the combination is provided by Ast “to improve the performance of machine learning (ML) engines for classification and data extraction from document images” [0005].

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
5. The apparatus as recited in Claim 1, wherein the accessing accesses to the second external system at predetermined timing by polling (P33 discloses periodically communicating via the outside interface for each message provider to determine whether an account statement or new account data is available for the user from the account maintained by each message provider. This is accessing at predetermined times, and this is done by polling the database for each message provider). 
6. The apparatus as recited in Claim 1, wherein the sending sends the output data and the obtained image data respectively via different interfaces ("Different secure connectivity protocols (e.g. FTP/S, SFTP and HTTP/S) can be used in the retrieval process" [0346] of Graham).

   The “IMAGE REGION 3” in FIG. 4 of Shibata can be sent using a different interface than the “PARAGRAPH 1 REGION 2” or “PARAGRAPH 2 REGION 4” areas.

The motivation for the combination is provided by Graham to provide a variety of network communication options for businesses [0013].

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
7. The apparatus as recited in Claim 6 wherein the different interfaces include a Web API and a File Transfer Protocol (FTP interface ("The data that can be retrieved and the actions that can be performed via the outside interface can be described in an API description associated with the outside interface" [0345] of Graham. "Different secure connectivity protocols (e.g. FTP/S, SFTP and HTTP/S) can be used in the retrieval process" [0346] of Graham.), and the sending sends the output data via the Web API and the obtained image data via the FTP (The “PARAGRAPH 1 REGION 2” or “PARAGRAPH 2 REGION 4” data in FIG. 4 of Shibata can be sent via a Web API and the “IMAGE REGION 3” in FIG. 4 of Shibata can be sent via FTP.). 

The paragraph data of Shibata can be sent using an API and the image data of Shibata can be sent using FTP or vice versa.

There are a finite number of identified and predictable potential solution to the problem of sending data.

One of ordinary skill in the art could have pursued the known potential solutions of using either an API or an FTP to send either of the output data or the image data with a reasonable expectation of success; since it has been known that data can be sent using a Web API and a FTP.

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claims 8-14.  The method of claims 8-14 have been analyzed in view of the “ELECTRONIC DOCUMENT GENERATING METHOD” [TITLE] of Shibata and further in view of the rejections for claims 1-7 respectively. Therefore, claims 8-14 are rejected in a similar manner to claims 1-7.

Claims 15-20.   The non-transitory computer readable medium/media of claims 15-20 has been analyzed in view of “A computer program product comprising a non-transitory computer-readable medium storing instructions translatable by a processor” [Claim 15] of Ast and further in view of the rejections for Claims 1-6 respectively. Therefore, claims 15-20 are rejected in a similar manner to claims 1-6.
	Ast teaches that a non-transitory computer-readable medium having processing instructions can be used in a processor for identifying information from e.g. purchase orders, invoices, or the like; and “to use computer-based systems …to generate digital data from the images.” [0003] from the purchase orders, invoices, or the like.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Prior Art Cited but not relied on
1. Nuggehalli US20200296246A1 which is directed to an approach for cloud EMR communication via a content parsing engine and a storage service. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN E WEISENFELD whose telephone number is (571)272-6602. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687